The plaintiff appeals from an order dismissing its complaint for failure to state a cause of action. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to answer within ten days from the entry of the order hereon. The complaint sets forth a cause of action within the purview of the Bulk Sales Act. (Pers. Prop. Law, § 44.) The act should be liberally construed to protect the rights of creditors. Hagarty, Carswell and Adel, JJ., concur; Taylor and Close, JJ., dissent and vote to affirm the order.